DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-22 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rethink Robotics, "Intera 5- User Guide/Getting Started - Original Instruction", 18 June 2018, hereinafter Rethink Robotics.
a.	Regarding claim 1 and similarly cited claim 22, Rethink Robotics teaches:
A mobile robotic device (pages 8 and 9) comprising: 
a mobile base (pages 8 and 9, see bottom base where the wheels are installed); 
a mounting column fixed to the mobile base (see pages 8 and 9, “pedestal”); 
a seven-degree-of-freedom (7DOF) robotic arm (see page 11, the robot arm includes joints J0, J1, J3, J4, J5, and J6), comprising a rotatable joint that enables rotation of the 7DOF robotic arm/appendage relative to the mounting column (see pages 8, 9, and 11); and 
a perception housing (see pages 8 and 9) comprising at least one sensor (page 8, “head camera”), wherein the mounting column, the rotatable joint of the 7DOF arm, and the perception housing are arranged in a stacked tower such that the rotatable joint of the 7DOF arm is above the mounting column and below the perception housing (see pages 8 and 9, the robot arm is installed between the mounting column/pedestal and the perception housing/head camera).

b.	Regarding claim 2, Rethink Robotics further teaches at least one drive wheel, wherein the stacked tower is positioned above the at least one drive wheel  (pages 8 and 9, two wheels are installed under the mobile base and the stacked tower).

c.	Regarding claim 3, Rethink Robotics further teaches wherein the mounting column is attached at a front end of the mobile base (pages 8 and 9, the robot arm along with the mounting column/pedestal are installed at a front end of the mobile base), wherein the mobile base further comprises a top surface positioned at a rear end of the mobile base (see the left figure of page 9).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-9, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rethink Robotics, in view of Epson, “Worksense W-01 dual arm robot”, 12 July 2018, hereinafter Epson. 
a.	Regarding claim 4, Rethink Robotics fails to specifically teach wherein the top surface of the mobile base comprises a container for storing objects moved by the 7DOF robotic arm. 
However, Epson teaches wherein the top surface of the mobile base comprises a container for storing objects moved by the 7DOF robotic arm (see pages 1-4 for a container positioned in front of the mounting column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rethink Robotics, as modified by Epson, to include a container for storing objects, as taught by Epson. Such modification allows the robotic arm to perform operation on the objects. 

b.	Regarding claim 5, Rethink Robotics fails to specifically teach wherein the 7DOF robotic arm is configured to fold into a stowed configuration, wherein the 7DOF robotic arm is contained within a footprint of the mobile base when the 7DOF robotic arm is in the stowed configuration. 
However, Epson teaches teach wherein the 7DOF robotic arm is configured to fold into a stowed configuration, wherein the 7DOF robotic arm is contained within a footprint of the mobile base when the 7DOF robotic arm is in the stowed configuration (see pages 1-4 for a stowed configuration in which the robotic arm is contained within a footprint of the mobile base and page 5 for an extended configuration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rethink Robotics, as modified by Epson, to configure the robotic arm in a stowed configuration, wherein the 7DOF robotic arm is contained within a footprint of the mobile base when the 7DOF robotic arm is in the stowed configuration, as taught by Epson. Such modification avoids collision between the robotic device and surrounding objects or humans.

c.	Regarding claim 6, Rethink Robotics further teaches wherein the rotatable joint is a shoulder (roll) JO joint (page 11, joint J0 rotates around the vertical axis), wherein the 7DOF robotic arm further comprises a shoulder pitch J1 joint (page 11, pitch joint J1), a bicep roll J2 joint (page 11, roll joint J2), an elbow pitch J3 joint (page 11, pitch joint J3), a forearm roll J4 joint (page 11, roll joint J4), a wrist pitch J5 joint (page 11, pitch joint J5), and a wrist roll J6 joint (page 11, roll joint J6).
	Rethink Robotics fails to specifically teach the shoulder JO joint is a yaw joint. 
	However, in the same field of endeavor, Epson teaches a shoulder yaw joint (see page 2 for the joint at the upper body of the robot that rotates vertically upward).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rethink Robotics to include a yaw joint, as taught by Epson. Such modification allows the robot arm to orient upward or downward. 

	b.	Regarding claim 7, the teachings of claim 6 in view of Rethink Robotics and Epson have been discussed above. Rethink Robotics further teaches wherein a first offset between the shoulder JO joint and a bicep roll J2 joint is approximately equal to a second offset between the bicep roll J2 joint and the forearm roll J4 joint (see pages 10 and 11 for offset between joint J0 and J2 and offset between joint J2 and joint J4).

c.	Regarding claim 8, Rethink Robotics further teaches wherein a first length of a bicep of the 7DOF robotic arm is approximately equal to a second length of a forearm of the 7DOF robotic arm (see page 11, the length of the bicep (link L2) is approximately equal to the length of the forearm (link L4)).

d.	Regarding claim 9, the teachings of Rethink Robotics and Epson have been discussed with respect to claim 6 and claim 1 above. Rethink Robotics further teaches wherein the 7DOF robotic arm is configured to fold into a shoulder up stowed configuration (page 18 shows the robotic arm in a stowed configuration and page 11 shows the robotic arm in an extended configuration), the shoulder up stowed configuration comprising the shoulder JO joint being rotated (page 18, page 160 indicates joint J0 is able to rotate 180 degree movement around the base), the shoulder pitch J1 joint being rotated vertical up (page 18 shoulder joint is rotated vertically up), the elbow pitch J3 joint being rotated vertical down (page 18 elbow joint is rotated down), and the wrist pitch J5 joint being rotated vertical down (page 18 wrist joint is rotated down).
Rethink Robotics fails to specifically disclose the shoulder yaw J0 joint is being rotated toward a rear end of the mobile base. However, Rethink Robotics discloses the shoulder J0 joint is capable of rotating 180-degree movement around the mobile base (see page 160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rethink Robotics to rotate the shoulder yaw J0 joint toward a rear end of the mobile base in a stowed configuration, in order to provide a wider range of movement for the robotic arm to manipulate objects. 

e.	Regarding claim 11, the teachings of Rethink Robotics and Epson have been discussed with respect to claim 6 and claim 1 above. Rethink Robotics teaches wherein the 7DOF robotic arm is configured to fold into a shoulder down stowed configuration, the shoulder pitch J1 joint being rotated vertical down, the elbow pitch J3 joint being rotated vertical up, and the wrist pitch J5 joint being rotated vertical up (Pages 11-12 discloses “The robot’s joints J0 through J3 can rotate a maximum of 350 degrees. Joints J4 and J5 can rotate 341 degrees and J6, the wrist/training cuff, can rotate 540 degrees.”; Page 18 further discloses a shoulder up stowed configuration, which indicates that the robot’s joints can be rotated 180 degrees into a shoulder down stowed configuration).
Rethink Robotics fails to specifically disclose the shoulder yaw J0 joint is being rotated toward a rear end of the mobile base. However, Rethink Robotics discloses the shoulder J0 joint is capable of rotating 180-degree movement around the mobile base (see page 160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rethink Robotics to rotate the shoulder yaw J0 joint toward a rear end of the mobile base in a stowed configuration, in order to provide a wider range of movement for the robotic arm to manipulate objects. 

f.	Regarding claim 12, the teachings of Rethink Robotics and Epson have been discussed with respect to claim 6 and claim 1 above. Rethink Robotics teaches wherein when the shoulder JO joint is rotated opposite a front end of the mobile base to which the mounting column is fixed and the shoulder pitch J1 joint is rotated vertical down (Pages 9 and 11-12), a bottommost point of a bicep of the 7DOF robotic arm is above a top surface of the mobile base (Page 9 shows the length of the bicep of the 7DOF robotic arm (approximately half of the length of the robotic arm 102cm) is smaller than the height of the mounting column/pedestal (<95cm), thus the bottommost point of the bicep of the 7DOF robotic arm is always sabove the top surface of the mobile base).

g.	Regarding claim 15, Rethink Robotics fails to specifically teach wherein the 7DOF robotic arm comprises an end effector, wherein the 7DOF robotic arm is configured to enable a line of sight between the at least one sensor of the perception housing and the end effector by rotating the bicep roll J2 joint. 
However, Epson teaches wherein the 7DOF robotic arm comprises an end effector (see page 4 for two hands installed at the end of the robotic arms), wherein the 7DOF robotic arm is configured to enable a line of sight between the at least one sensor of the perception housing and the end effector by rotating the bicep roll J2 joint (see pages 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rethink Robotics, as modified by Epson, to include an end effector and to enable a line of sight between the at least one sensor of the perception housing and the end effector by rotating the bicep roll J2 joint, as taught by Epson. Such modification allows the robotic system to capture a view of the operation that the end effector is performing. 

h.	Regarding claim 18, Rethink Robotics teaches:
A robotic arm comprising a shoulder JO joint (pages 11 and 18, joint J0 rotates around the vertical axis), a shoulder pitch J1 joint (page 11, pitch joint J1), a bicep roll J2 joint (page 11, roll joint J2), an elbow pitch J3 joint (page 11, pitch joint J3), a forearm roll J4 joint (page 11, roll joint J4), a wrist pitch J5 joint (page 11, pitch joint J5), and a wrist roll J6 joint (page 11, roll joint J6), 
wherein a first offset between the shoulder JO joint and a bicep roll J2 joint is approximately equal to a second offset between the bicep roll J2 joint and the forearm roll J4 joint (see pages 10 and 11 for offset between joint J0 and J2 and offset between joint J2 and joint J4), and 
wherein the bicep is approximately equal in length to the forearm (see page 11, the length of the bicep (link L2) is approximately equal to the length of the forearm (link L4)).
	Rethink Robotics fails to specifically teach the shoulder JO joint is a yaw joint. 
	However, in the same field of endeavor, Epson teaches a shoulder yaw joint (see page 2 for the joint at the upper body of the robot that rotates vertically upward).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rethink Robotics to include a yaw joint, as taught by Epson. Such modification allows the robot arm to orient upward or downward. 

i.	Regarding claim 19, Rethink Robotics teaches: 
A method comprising: 
causing a shoulder JO joint of a 7DOF robotic arm of a mobile robotic device to rotate (page 18, page 160 indicates joint J0 is able to rotate 180 degree movement around the base), the shoulder JO joint of the 7DOF arm, and a perception housing (see pages 8 and 9) of the mobile robotic device are arranged in a stacked tower such that the shoulder JO joint of the 7DOF arm is above the mounting column and below the perception housing (see pages 8 and 9, the robot arm with the shoulder yaw J0 joint is installed between the mounting column/pedestal and the perception housing/head camera); 
causing a shoulder pitch J1 joint of the 7DOF robotic arm of the mobile robotic device to rotate vertical up (page 18 shoulder joint is rotated vertically up); 
causing an elbow pitch J3 joint to rotate vertical down (page 18 elbow joint is rotated down); and 
causing a wrist pitch J5 joint to rotate vertical down to position the 7DOF robotic arm in a shoulder up stowed configuration (page 18 wrist joint is rotated down).
Rethink Robotics does not explicitly disclose causing the shoulder yaw J0 joint to rotate away from a first end of the mobile base. However, Rethink Robotics discloses the shoulder J0 joint is capable of rotating 180-degree movement around the mobile base (see page 160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rethink Robotics to rotate the shoulder yaw J0 joint away from a first end of the mobile base, in order to provide a wider range of movement for the robotic arm to manipulate objects. 
Rethink Robotics fails to specifically teach the shoulder JO joint is a yaw joint. 
	However, in the same field of endeavor, Epson teaches a shoulder yaw joint (see page 2 for the joint at the upper body of the robot that rotates vertically upward).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rethink Robotics to include a yaw joint, as taught by Epson. Such modification allows the robot arm to orient in a vertical direction. 

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rethink Robotics, in view of Epson and Hirai et al. (US 2004/0030455 A1).
a.	Regarding claim 16, Rethink Robotics does not specifically teach wherein the 7DOF robotic arm comprises an end effector, wherein the 7DOF robotic arm is configured to enable a line of sight between the at least one sensor of the perception housing and the end effector at a set of target heights, the set of target heights spanning a range that includes the end effector positioned proximate to a ground floor, the end effector positioned at a height of the mounting column, and the end effector positioned at a height of the perception housing.
However, Epson teaches wherein the 7DOF robotic arm comprises an end effector (see page 4 for two hands installed at the end of the robotic arms), wherein the 7DOF robotic arm is configured to enable a line of sight between the at least one sensor of the perception housing and the end effector at a set of target heights (see page 2 for a line of sight between the sensor of the perception housing and the end effector at various heights), the set of target heights spanning a range that includes the end effector positioned proximate to a ground floor (see pages 1-4 for the end effector positioned proximate to a ground floor), and the end effector positioned at a height of the mounting column (see page 2 for the end effector positioned at various heights along the mounting column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rethink Robotics to include an end effector, wherein the 7DOF robotic arm is configured to enable a line of sight between the at least one sensor of the perception housing and the end effector at a set of target height, the set of target heights spanning a range that includes the end effector positioned proximate to a ground floor, and the end effector positioned at a height of the mounting column, as taught by Epson. Such modification provides a larger range of movement that allows the robotic arm to easily pick up objects.  
Epson does not specifically teach the set of target heights spanning a range that includes the end effector positioned at a height of the perception housing.
However, Hirai teaches the set of target heights spanning a range that includes the end effector positioned at a height of the perception housing (Fig. 7 shows the robot arm being extended at a height of the head/perception housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rethink Robotics, as modified by Epson, to include a range including the end effector positioned at a height of the perception housing, as taught by Hirai. Such modification provides a wider range of movement for the robotic arm to perform operation. 

10.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rethink Robotics, in view of Epson, and further in view of Asahara et al. (US 2018/0215040 A1).
a.	Regarding claim 20, Rethink Robotics further teaches wherein the mounting column is mounted to a front end of the mobile base over at least one drive wheel of the mobile robotic device (see pages 8, 9, and 11), and the 7DOF robotic arm is in the shoulder up stowed configuration over a rear end of the mobile base (page 18). 
Rethink Robotics and Epson fail to specifically teach causing the at least one drive wheel of the mobile robotic device to navigate the mobile robotic device forward while the 7DOF robotic arm is in the stowed configuration. 
However, in the same field of endeavor, Asahara teaches causing the at least one drive wheel of the mobile robotic device to navigate the mobile robotic device forward while the robotic arm is in the stowed configuration (Fig. 5, [0045] “Further, a height H0 when the cart moves is limited to be 1.5 m or lower and a diameter R0 when the cart moves is limited to be 2.0 m or smaller…it is required to contract the arm part 120 when the cart moves in such a way that the whole body of the moving robot 100 is within a columnar space having the height H0 and the diameter R0.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rethink Robotics, as modified by Epson, to cause the robotic device to navigate while the robotic arm is in a stowed configuration, as taught by Asahara. Such modification reduces the risk of collision between the robotic arm and objects in its surrounding environment. 

b.	Regarding claim 21, Rethink Robotics further teaches the 7DOF robotic arm is in the shoulder up stowed configuration over a rear end of the mobile base (page 18). 
Rethink Robotics and Epson fail to specifically disclose stopping navigation of the mobile robotic device; causing the 7DOF robotic arm to manipulate an object in front of the mobile robotic device; returning the 7DOF robotic arm to the shoulder up stowed configuration; and subsequently causing the at least one drive wheel to navigate the mobile robotic device forward while the 7DOF robotic arm is in the shoulder up stowed configuration.
However, Asahara teaches stopping navigation of the mobile robotic device; causing the robotic arm to manipulate an object in front of the mobile robotic device; returning the robotic arm to the shoulder up stowed configuration; and subsequently causing the at least one drive wheel to navigate the mobile robotic device forward while the 7DOF robotic arm is in the shoulder up stowed configuration (see at least para. [0043] and [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rethink Robotics, as modified by Epson, to cause the robotic device to navigate while the robotic arm is in a stowed configuration, as taught by Asahara. Such modification reduces the risk of collision between the robotic arm and objects in its surrounding environment. 

Allowable Subject Matter
11.	Claims 10, 13-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kennedy et al. (US 2016/0008988 A1) teaches statically stable robots capable of both dexterous manipulation and versatile mobility.
	Jacobsen et al. (US 2018/0193999 A1) teaches a teleoperated robotic system that includes master control arms, slave arms, and a mobile platform.
	Berger et al. (US 2012/0061155 A1) teaches a system including a mobile base, a spine structure, a body structure, and at least one robotic arm, each of which is movably configured to have significant human-scale capabilities in prescribed environments.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664